Citation Nr: 1825991	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-17 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1, 1982 to April 27, 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010 and July 2013 rating decisions by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in May 2012, the RO increased the rating for PTSD from 50 percent to 70 percent, effective September 23, 1999.  In a rating decision in July 2013, the RO continued the 70 percent rating and denied entitlement to a TDIU.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2017, August 2017, and September 2017, the Veteran's attorney submitted a motion for a 90-day extension to submit additional evidence or argument in support of the appeal.  In October 2017, the undersigned Veterans Affairs Law Judge (VLJ) granted a 90-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  That period of time has lapsed and no additional evidence has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran currently has a 70 percent rating for PTSD.  He asserts that he should be rated at 100 percent disabled for the PTSD disability or in the alternative, he should receive TDIU.

In October 2015, the Board remanded the case for additional development to include affording examination in connection to the Veteran's increased rating claim for PTSD and claim for TDIU.  

The additional evidentiary development gathered in response to the October 2015 Board remand includes a January 2016 VA-contracted PTSD examination with a subsequent medical opinion obtained in March 2016.  Thereafter, the AOJ issued a supplemental statement of the case (SSOC) in April 2016 continuing the denial of increased rating for PTSD and entitlement to a TDIU.

Thereafter, a September 2016 VA-contracted PTSD examination was scanned into the paperless claims file after re-certification of these records to the Board.  The evidence was in response to a VA request for an opinion; there is no indication that it was submitted by the Veteran or his representative.  

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2017).  

In this case, the last SSOC pertaining to the issues of increased rating for PTSD and entitlement to a TDIU was dated in April 2016, and the additional evidence, specifically the September 2016 PTSD Disability Benefits Questionnaire (DBQ) was added to the record in September 2016.  The current claim was re-certified to the Board in June 2016.

The findings documented in the September 2016 PTSD DBQ are pertinent to the issues on appeal as they address the current severity of the Veteran's PTSD.  The RO did not prepare an SSOC considering this newly received evidence.  
Accordingly, the Board must return the case to the AOJ for consideration of the additional evidence and issuance of a SSOC before the Board may properly consider all additional evidence of record.  See 38 C.F.R. § 19.31.

As for entitlement to a TDIU, here, the matter of entitlement to increased rating for PTSD will have a substantial effect on the merits of the Veteran's TDIU claim and is therefore, intertwined with the increased rating claim in appellate status.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues on appeal, to include consideration of relevant evidence received following the April 2016 supplemental statement of the case.  If any benefits sought are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
JAMES G. REINAHRT
Veterans Law Judge, Board of Veterans' Appeals



